DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The “Related Applications” section of the Specification needs to be updated to include the US Patent Numbers of the related allowed applications.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 1, it is not clear if the “continuous strap” is the same as the “continuous shoulder strap” in line 12. The same language needs to be used throughout the claims so proper antecedent basis for all terms is provided.  Therefore, in claim 1, line 1, “continuous trap” should read - - continuous shoulder strap- - . 
In claim 1, last five lines are not clear as to how the “slide” is coupled to the support band rear proportion.  In claim 1, line 1 and lines 12-15, applicant claims a “continuous shoulder strap”.  However, it does not appear to be continuous and has two ends.
 IN claims 2 and 3, line 2, there is no antecedent basis for “ring type”.  If the element is a ring or ring slide or ring shaped slide it should be claimed as such.  Also in claims 2 and 3, lines 2-3, applicant claims a “Continuous shoulder strap.  However, it appears to be a non –continuous strap since it has two ends.

 In claims 4 and 5 the claims also claim a continuous strap. However, the strap appears to have two ends.
 In claim 7, line 2, there is no antecedent basis for “the wearer’s breasts”.
 In clam 13, line 1, there is no antecedent  basis for “The molded material”,.
 In claim 14, lines 1-2, there is no   antecedent basis for “The molded material” since claim 11 it depends from does not include the “molded material”.   In calm 12 the “molded material”   is include therein and it appears that claim 13 should depend from claim 12 to have the proper antecedent basis.
In regard to claim 16 applicant        claims the  interior support layer lower edge portion that is removably coupled to the support band front portion.  However, it  does not appear to be disclosed in the figures.  

In claim 17 it the “hook and loop mechanism” is a hook and loop fastener mechanism it should be claimed as such and the term “fastener” included therein.

In claim 18, line 1,   the term “sling-type” is indefinite and unclear.   The term “type” is like the term “like” and is not clear in that it is not clear s to wht the term “type” encompasses.  It is not clear if the term means that it is the same as the other versions of the structure or if it is different nad it is not clear as to  what the metes and bounds of the claim includes. 
In claim 18, line 10, applicant claims “each sling of the interior support layer”.   However. There is no antecedent basis for “each sling”.
 Applicant has not first claimed the interior support layer as having two slings. In line 12, applicant claims “the other    half”  and it is not clear that there are two slings or one sling having two halves. Also in line 12 applicant claims “each sling portion”. Therefore, there is no antecedent basis for “Each sling portion” 
 Therefore the sling would not be “Encircling a breast”.  In claim 18 the structure of the interior support layer and the adjustable interior support layer shoulder strap and the sling structures in not clear. 

In claim 19, line 11, there is no antecedent basis for “the opposing end”. The structure of the brassiere with a single strap connector is not clear. It is not clear as to  what the brassiere structure encompasses.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the removably couplable interior front support layer lower edge portion tht is removable from the support band front portion as in claim 16 and the hook and loop fastener mechanism as in claim 17  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732